Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 16/543,432 filed on 08/16/2019 and Preliminary Amendment filed on 10/25/2019.  Claims 1 – 20 were originally filed in the application. No claim has been cancelled and/or added in the Preliminary Amendment. Claims 1 – 20 remain pending in the application.

Drawing Objections
2.	Drawings are objected to because of following informalities:
FIG. 1A should be labeled as a ––(RELATED ART)––. 
FIG. 1B should be labeled as a ––(RELATED ART)––. 
FIG. 1C should be labeled as a ––(RELATED ART)––. 

Appropriate corrections are required.

Specification Objections
3.	The specification is objected to because of following informalities:
ABSTRACT, line 1, after “having” delete ––and––.
ABSTRACT, line 1, change “are disclosed” to ––is disclosed––.
ABSTRACT, line 2, after “each” insert ––cell control unit––.
ABSTRACT, line 5, change “a first one” to ––a first battery cell––.
ABSTRACT, line 6, before “capacitor” insert ––a––.
ABSTRACT, line 6, before “inductor” insert ––an––.
ABSTRACT, line 9, change “the battery cells” to ––the plurality of battery cells––.

Appropriate corrections are required.

Claim Objections
4.	Claims listed below are objected to because of the following informalities:  
Claim 1, line 2, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]cell control unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 5, change “a first one” to [Symbol font/0x2D][Symbol font/0x2D]a first battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 6, change “a plurality of battery cells” to [Symbol font/0x2D][Symbol font/0x2D]the plurality of battery cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 7 – 8, change “a first one” to [Symbol font/0x2D][Symbol font/0x2D]a first switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 9, change “a second one” to [Symbol font/0x2D][Symbol font/0x2D]a second battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 1, line 11, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, change “comprises” to [Symbol font/0x2D][Symbol font/0x2D]comprises or comprise[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, change “the plurality of the switches” to [Symbol font/0x2D][Symbol font/0x2D]the plurality of switches[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, change “a first one” to [Symbol font/0x2D][Symbol font/0x2D]a first switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2, change “a plurality of the switches” to [Symbol font/0x2D][Symbol font/0x2D]a plurality of switches[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 3, change “the first one” to [Symbol font/0x2D][Symbol font/0x2D]the first battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 3, change “a second one” to [Symbol font/0x2D][Symbol font/0x2D]a second switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 4, change “the second one” to [Symbol font/0x2D][Symbol font/0x2D]the second battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 2, change “each of the cell control units” to [Symbol font/0x2D][Symbol font/0x2D]each control unit of the plurality of control units[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 4, change “a corresponding one or more” to [Symbol font/0x2D][Symbol font/0x2D]corresponding one or more battery cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 3, line 5, after “the corresponding one or more” insert [Symbol font/0x2D][Symbol font/0x2D]battery cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 4, line 2 (2 places), change “comprises” to [Symbol font/0x2D][Symbol font/0x2D]comprise[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 1, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]cell control unit[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 2 – 3, after “the corresponding one” insert [Symbol font/0x2D][Symbol font/0x2D]battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 2, change “comprises” to [Symbol font/0x2D][Symbol font/0x2D]comprises or comprise[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 2, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 2 – 3, change “first and second terminals” to [Symbol font/0x2D][Symbol font/0x2D]a first terminal and a second terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 3, after “a corresponding one” insert [Symbol font/0x2D][Symbol font/0x2D]battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 4, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]capacitor[Symbol font/0x2D][Symbol font/0x2D].
Claim 6, line 5, change “adjacent ones” to [Symbol font/0x2D][Symbol font/0x2D]adjacent switches[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 1, change “the first one” to [Symbol font/0x2D][Symbol font/0x2D]the first switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 1 – 2, change “the plurality of the switches” to [Symbol font/0x2D][Symbol font/0x2D]the plurality of switches[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 2, change “the first one” to [Symbol font/0x2D][Symbol font/0x2D]the first battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 3, change “the second one” to [Symbol font/0x2D][Symbol font/0x2D]the second switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 4, change “the plurality of the switches” to [Symbol font/0x2D][Symbol font/0x2D]the plurality of switches[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 4, change “a last one” to [Symbol font/0x2D][Symbol font/0x2D]a last battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 2, change “comprises” to [Symbol font/0x2D][Symbol font/0x2D]comprises or comprise[Symbol font/0x2D][Symbol font/0x2D].
Claim 8, line 3, change “comprises” to [Symbol font/0x2D][Symbol font/0x2D]comprises or comprise[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 2, change “comprises” to [Symbol font/0x2D][Symbol font/0x2D]comprises or comprise[Symbol font/0x2D][Symbol font/0x2D].
Claim 9, line 2, before “in series” insert [Symbol font/0x2D][Symbol font/0x2D]connected[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 2, change “comprises” to [Symbol font/0x2D][Symbol font/0x2D]comprises or comprise[Symbol font/0x2D][Symbol font/0x2D].
Claim 10, line 2, change “or” to [Symbol font/0x2D][Symbol font/0x2D]and[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 2, change “comprises” to [Symbol font/0x2D][Symbol font/0x2D]comprises or comprise[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 3, after “each transformer” insert [Symbol font/0x2D][Symbol font/0x2D]of the plurality of transformers[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 4, change “a corresponding one of the battery cells” to [Symbol font/0x2D][Symbol font/0x2D]a corresponding battery cell of the plurality of battery cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 1, change “capacitor or inductor” to [Symbol font/0x2D][Symbol font/0x2D]the capacitor or the inductor[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 2, change “comprises” to [Symbol font/0x2D][Symbol font/0x2D]comprises or comprise[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 2, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 13, line 5, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 2, change “battery cells, connected in series;” to [Symbol font/0x2D][Symbol font/0x2D]battery cells connected in series;[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 3, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]first switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 4, change “adjacent ones” to [Symbol font/0x2D][Symbol font/0x2D]adjacent battery cells[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 5, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]second switch[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 6, change “a corresponding one” to [Symbol font/0x2D][Symbol font/0x2D]a corresponding battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 2, change “each having:” to [Symbol font/0x2D][Symbol font/0x2D]wherein each battery cell having:[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 3, change “first and second terminals” to [Symbol font/0x2D][Symbol font/0x2D]a first terminal and a second terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 4, change “first and second cell leads, wires, or traces” to [Symbol font/0x2D][Symbol font/0x2D]a first cell lead and a second cell lead, a first wire and a second wire or a first trace and a second trace[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 4 – 5, change “the first and second terminals” to [Symbol font/0x2D][Symbol font/0x2D]the first terminal and the second terminal[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 6, change “the first and second terminals” to [Symbol font/0x2D][Symbol font/0x2D]the first terminal and the second terminal[Symbol font/0x2D][Symbol font/0x2D]. 
Claim 15, line 7, change “each” to [Symbol font/0x2D][Symbol font/0x2D]said each battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 7, change “a first or second terminal” to [Symbol font/0x2D][Symbol font/0x2D]a first terminal or a second terminal[Symbol font/0x2D][Symbol font/0x2D]. 
Claim 15, line 7 – 8, change “any other one” to [Symbol font/0x2D][Symbol font/0x2D]any other battery cell[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 1 – 2, change “wires or traces” to [Symbol font/0x2D][Symbol font/0x2D]a plurality of wires or a plurality of traces[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 2, changer “the first and second cell leads, wires or traces” to [Symbol font/0x2D][Symbol font/0x2D]the first cell lead and the second cell lead, the first wire and the second wire, or the first trace and the second trace[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 3, change “one of the cross leads” to [Symbol font/0x2D][Symbol font/0x2D]one cross lead of the plurality of cross leads[Symbol font/0x2D][Symbol font/0x2D].
Claim 16, line 3 – 4, change “wires or traces” to [Symbol font/0x2D][Symbol font/0x2D]one wire of the plurality of wires or one trace of the plurality of traces[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 1 – 13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over technical article entitled “Review of Battery Cell Balancing Techniques” authored by Qi et al. 

7.	As to Claim 1, Qi et al. show and disclose the following subject matters:
A battery management system (BMS) – [abstract];
The BMS comprising one or more control units, each cell control unit configured to control and/or balance a charge (i.e., SOC) in a plurality of battery cells B1, B2, B3, B4, the one or more control units as a whole comprising: i) a first switch S1 of one or more switches S1, S2, S3, S4 configured to electrically connected to a first battery cell B1 of the plurality of battery cells; and ii) a resistor R2 electrically connected to the first switch S1 of the one or more switches, and electrically connected to a second battery cell B2 of the plurality of battery cells – [Fig. 3; Sec. II. RELEASING REDUNDANT ENERGY; switched shunt resistor control method];
A master controller in the BMS is in electrical communication with the one or more control units, wherein the master controller in configured to open or close each switch of the one or more switches – [abstract; Sec. II. RELEASING REDUNDANT ENERGY; switched shunt resistor control method, complex switch control]; Noted that the complex switch control is executed by the master controller.

	For reference purposes, the explanations given above in response to Claim 1 are call [Response A] hereinafter.

8.	As to Claim 2, in addition to reasons included in [Response A] given above, Qi et al. show and disclose the following subject matters:
The one or more cell control units comprise a plurality of switches S1, S2, S3, S4, a first switch S1 of the plurality of switches is electrically connected to the first battery cell of the plurality of battery cells, and a second switch S2 of the plurality of switches is electrically connected to second battery cell B2 of the plurality of battery cells – [Fig. 3].

9.	As to Claim 3, in addition to reasons included in [Response A] given above, Qi et al. show and disclose the following subject matters:
The BMS comprising a plurality of cell control units, wherein each cell control unit of the plurality of cell control units comprises at least one switch, and at least one resistor, the at least one resistor is in parallel with a corresponding one or more battery cells of the plurality of battery cells, and the at least one switch is in series between the corresponding one or more battery cells of the plurality of battery cells and the at least one resistor – [Fig. 3].

10.	As to Claim 4, in addition to reasons included in [Response A] given above, Qi et al. show and disclose the following subject matters:
The plurality of battery cells comprise n battery cells, and the one or more cell control units comprise n switches and n resistors – [Fig. 3]. Noted that n = 4.

11.	As to Claim 5 and Claim 6, in addition to reasons included in [Response A] given above, Qi et al. show and disclose the following subject matters:
Each cell control unit of the plurality of control units comprises one switch and one resistor in parallel with the corresponding one battery cell of the plurality of battery cells – [Fig. 3];
The one or more control units comprise n switches and (n – 1) capacitors, each switch of the n switches has a first terminal and a second terminal respectively connected across a corresponding one battery cell of the plurality of battery cell, the (n – 1) capacitors are connected in series, and each capacitor of the (n – 1) capacitors is connected between third terminals of adjacent switches of the n switches – [Fig. 4; III. TRANSFERRING ENERGY BETWEEN CELLS; Switched Capacitors]; Noted that n = 4.

12.	As to Claim 7 and Claim 8, in addition to reasons included in [Response A] given above, Qi et al. show and disclose the following subject matters:
The first switch S1 of the plurality of switches S1, S2, S3, S4 is electrically connected in series between the first battery cell B1 of the plurality of battery cells and a first terminal of the resistor R2 or a capacitor C1, the second switch S2 of the plurality of switches is electrically connected in series between at least one battery cell (e.g., B2) of the plurality of battery cells and a second terminal of the resistor R2 or the capacitor C1, and the resistor R2 or the capacitor C1 is in parallel with the plurality of battery cells – [Fig. 3;  Fig. 4];
The one or more control units comprises or comprise the capacitor C1, and one or more cell control units further comprises or comprise n switches configured to transfer charge from the capacitor to the plurality of battery cells and/or from the plurality of battery cells to the capacitor – [Fig. 4; III. TRANSFERRING ENERGY BETWEEN CELLS; Switched Capacitors]; Noted that      n = 4.

13.	As to Claim 9 and Claim 10, in addition to reasons included in [Response A] given above, Qi et al. show and disclose the following subject matters:
The one or more control units comprises or comprise one switch and one inductor connected in series, and the one switch and the one inductor are in parallel with the plurality of battery cells – [Fig. 9];
The one or more control units further comprises or comprise (n – 1) inductors and (n + 2) switches configured to transfer charge from the inductor to the plurality of battery cells and/or from the plurality of battery cells to the inductor – [Fig. 9; III. TRANSFERRING ENERGY BETWEEN CELLS; Buck-Boost Converter Balancing].

14.	As to Claim 11, in addition to reasons included in [Response A] given above, Qi et al. show and disclose the following subject matters:
The one or more control units comprises or comprise one switch S1 and a plurality of transformers, the one switch S1 is connected in parallel across the plurality of battery cells, and each transformer of the plurality of transformers is connected (i) in parallel across a corresponding battery cell of the plurality battery cells, and (ii) in parallel with each other transformer between the plurality of battery cells and a node connecting the one switch S1 to the plurality of battery cells – [Fig. 8].

15.	As to Claim 12, in addition to reasons included in [Response A] given above, Qi et al. show and disclose the following subject matters:
Each inductor of the one or more control units comprises a structure of a buck-boost DC converter, and the one or more control units comprises or comprise first through (n+2)th switches configured to transfer charge from the buck-boot DC converter to the plurality of battery cells and/or from the plurality of battery cells to the buck-boost DC converter – [Fig. 9].

16.	As to Claim 13, in addition to reasons included in [Response A] given above, Qi et al. show and disclose the following subject matters:
The BMS further comprising circuitry configured to monitor a voltage of each battery cells of the plurality of battery cells and transmit the voltage to the master controller in the BMS, wherein the master controller comprises logic configured to balance a charge (i.e., SOC) in and/or from the plurality of battery cells based on the voltage of each battery cell of the plurality of battery cells – [entire document].

17.	Claim 14 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over U.S. Patent Application Publication No. US 2009/0085553 A1 to Kumar et al. 

18.	As to Claim 14, Kumar et al. show and disclose the following subject matters:
A configurable battery package – [title; abstract; Fig. 1];
The configurable battery package comprising: a plurality of battery cells (i.e., CELL1, CELL2..CELLn); a plurality of first switches (214 etc.); and a plurality of second switches (i.e., 212, 216 etc.) – [Fig. 1; Fig. 2A; Fig. 2B; Fig. 2C];
The plurality of battery cells are connected in series (i.e., a conventional series connection) – [Fig. 1; ¶¶ 0013];
Each first switch (e.g. a switch 214 between CELL1 and CELL2) is in series between adjacent battery cells (e.g., CELL1 and CELL2) of the plurality of battery cells – [Fig. 1; Fig. 2A; Fig. 2B];
Each second switch (e.g. 212, 216) of the plurality of second switches is in parallel with a corresponding battery cell (i.e., CELL1) of the plurality of battery cells – [Fig. 1; Fig. 2C].  

19.	Claim 15 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being un-patentable over U.S. Patent No. US 10,236,538 B2 to Chen et al. 

20.	As to Claim 15, Chen et al. show and disclose the following subject matters:
Recombined batteries in a battery set (i.e., configurable battery) – [title; abstract; Fig. 2(a); Fig. 2(b); Fig. 3; Fig. 7; Fig. 9(a)];
The configurable battery (recombined batteries in a battery set) comprising: (a) a plurality of battery cells; and (b) a switch matrix – [Claim 1; Fig. 2(a); Fig. 2(b); Fig. 3; Fig. 7; Fig. 9(a)];
Each battery cell 100 of the plurality of battery cells having: (a) a first terminal (i.e., a positive pole P) and a second terminal (i.e., a negative p;ole N), and (b) a first cell leads or wires (i.e., power wires/lines) and a second cell leads or wires (i.e., power wires/lines) respectively connected to the first terminal and the second terminal – [Fig. 1(b); Fig. 9(a)];
The switch matrix is configured to electrically connected the first terminal and the second terminal of each battery cell of the plurality of battery cells to a first terminal or a second terminal of any other battery cell of the plurality of battery cells – [Claim 1; Fig. 3; Fig. 8(a); Fig. 9(a); Fig. 9(b); Fig. 10(a); Fig. 10(b)].

Allowable Subject Matter
21. 	Claims 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Those claims are allowed is because the prior art does not teach or fairly suggest the following subject matters:
A configurable battery comprising: a plurality of cross leads, wires or traces crossing each of first cell leads, wires or traces and second cell leads, wires or traces interconnecting between first terminals and second terminals of battery cells of a plurality of battery cells by a switch matrix, wherein the switch matrix comprises a switch at each location where one cross lead, wire or trace of the plurality of cross leads, wires or traces crosses one of the first cell leads, wires or traces or second leads, wires or traces, each switch being configured to connect or disconnect the one cross lead, wire or trace to or from the one first cell lead, wire or trace or one second cell lead, wire or trace in combination with other limitations recited in Claim 16.  

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 


/SUN J LIN/Acting Patent Examiner, 2851/2800